On an application of the provisions of the statute (Code, § 114-412) to the evidence in this case, it does not appear that the hernia appearedsuddenly, or that the hernia immediately followed an accident.
This must be shown before the claimant would be entitled to an award for surgical treatment by radical operation under the Code section just mentioned. I concur in the judgment of reversal for this reason, and not on the ground that the claimant's injury was not an accidental injury within the meaning of the workmen's compensation act. American Mutual Liability Insurance Co. v.McCarty, 45 Ga. App. 483, supra; Brown v. Lumbermen'sMutual Casualty Co., 49 Ga. App. 99 (174 S.E. 359); AmericanMutual Liability Insurance Co. v. Savage, 49 Ga. App. 106
(174 S.E. 363); Reid v. Lummus Cotton Gin Co., 58 Ga. App. 184
(197 S.E. 904).